

116 SRES 252 ATS: Unequivocally condemning the recent rise in antisemitic violence and harassment targeting Jewish Americans, and standing in solidarity with those affected by antisemitism, and for other purposes.
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 252IN THE SENATE OF THE UNITED STATESMay 27, 2021Ms. Rosen (for herself, Mr. Lankford, Ms. Baldwin, Mr. Blunt, Ms. Cantwell, Mr. Crapo, Mr. Carper, Mr. Moran, Mr. Kelly, Mr. Cornyn, Mr. Menendez, Mr. Daines, Ms. Hassan, Mr. Rubio, Mr. Peters, Mr. Portman, Mr. Sanders, Mr. Tillis, Mr. Cardin, Ms. Collins, Mr. Bennet, Mr. Cassidy, Mr. Durbin, Mr. Cramer, Ms. Sinema, Mrs. Hyde-Smith, Ms. Klobuchar, Mr. Risch, Mr. Markey, Mr. Hoeven, Ms. Cortez Masto, Mr. Braun, Mr. King, Mr. Boozman, Mr. Kaine, Mr. Wicker, Mr. Schumer, Ms. Murkowski, Mr. Padilla, Mr. Thune, Mrs. Gillibrand, Mrs. Blackburn, Mr. Reed, Mr. Barrasso, Mr. Booker, Mrs. Fischer, Mr. Coons, Mr. Kennedy, Mr. Blumenthal, Mr. Sullivan, Mr. Casey, Ms. Ernst, Mr. Wyden, Mr. Rounds, Mr. Hickenlooper, Mr. Inhofe, Mr. Johnson, Mr. Whitehouse, Mr. Van Hollen, Mr. Romney, Mrs. Murray, Mr. Young, Mrs. Feinstein, Mr. Shelby, Mr. Warner, Mr. Toomey, Ms. Smith, Mrs. Capito, Mr. Grassley, Mr. Warnock, Mr. Burr, Mr. Ossoff, Mr. Graham, and Mr. Brown) submitted the following resolution; which was referred to the Committee on the JudiciaryJune 14, 2021Committee discharged; considered and agreed toRESOLUTIONUnequivocally condemning the recent rise in antisemitic violence and harassment targeting Jewish Americans, and standing in solidarity with those affected by antisemitism, and for other purposes.Whereas antisemitism remains a serious and growing danger for Jews in the United States and around the world;Whereas, in May 2021, antisemitic incidents and rhetoric have surged in the United States and around the world as hostilities between Hamas and Israel escalated;Whereas, since the beginning of 2021, there has been an increase in acts of antisemitism, including—(1)individuals in London calling for Jewish daughters to be raped;(2)a German synagogue being pelted with rocks;(3)an attack on Jewish diners in Los Angeles, California;(4)fireworks hurled at a crowd in New York City, New York;(5)synagogues in Tucson, Arizona, and Skokie, Illinois, being vandalized;(6)Pakistan’s Foreign Minister Shah Mahmood Qureshi's claim in an interview that Israel controls the media and has deep pockets, perpetuating an an­ti­se­mit­ic conspiracy theory; and(7)Turkey’s President Recep Tayyip Erdogan’s invocation of the blood libel myth, which has historically been used to justify violence against Jews;Whereas such antisemitic incidents are part of a broader increase in the number and intensity of antisemitic incidents in the United States and around the world, as evidenced by—(1)studies by the Kantor Center for the Study of Contemporary European Jewry, finding that violent antisemitic attacks worldwide rose 18 percent in 2019 and shifted online in 2020 during the COVID–19 pandemic, which resulted in antisemitic conspiracy theories related to the pandemic proliferating; and(2)hate crime statistics collected by the Federal Bureau of Investigation, demonstrating—(A)a 14-percent increase in antisemitic hate crimes in the United States in 2019; and(B)that Jewish Americans were the target of 60.2 percent of all religiously motivated hate crimes in 2019, despite accounting for 2 percent of the population of the United States;Whereas Holocaust denial and distortion, including intentional efforts to excuse or minimize the impact of the Holocaust, dishonors those who were persecuted and murdered and reinforces the need for advancing accurate Holocaust education globally;Whereas, over the course of the past decade, Holocaust distortion has grown in intensity;Whereas protecting the history of the Holocaust and recognizing and confronting Holocaust denial and distortion is critical to preventing antisemitism;Whereas Jewish houses of worship are increasingly targets of violent attacks in the United States, as evidenced by the deadly assaults on synagogues in Pittsburgh, Pennsylvania, in 2018 and Poway, California, in 2019;Whereas, in October 2020, the Department of Homeland Security warned that racially and ethnically motivated violent extremists—specifically white supremacist extremists—will remain the most persistent and lethal threat in the [United States] Homeland;Whereas the Nonprofit Security Grant Program of the Department of Homeland Security provides critical funding to support physical security enhancements to Jewish organizations and institutions, including synagogues, that are at high risk of a terrorist attack or targeted violence;Whereas the United States has played a crucial leadership role in combating antisemitism internationally, including by working to promote Holocaust education, improve the safety and security of at-risk Jewish communities, combat online radicalization, ensure foreign public officials and faith leaders condemn antisemitic discourse, and strengthen foreign judicial systems in their prosecution of antisemitic incidents;Whereas section 59 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2731) establishes the Office to Monitor and Combat Anti-Semitism of the Department of State, which is headed by an individual who has the rank of ambassador and reports directly to the Secretary of State, to develop and implement policies and projects to combat global antisemitism by working closely with foreign governments, intergovernmental organizations, and civil society; andWhereas the Never Again Education Act (36 U.S.C. 2301 note; Public Law 116–141), which was signed into law on May 29, 2020, expands United States Holocaust Memorial Museum education programming, requires the museum to develop and nationally disseminate accurate, relevant, and accessible resources to improve awareness and understanding of the Holocaust, and authorizes various Holocaust education program activities to engage prospective and current teachers and educational leaders: Now, therefore, be itThat the Senate—(1)unequivocally condemns the recent rise in antisemitic violence and harassment targeting Jewish Americans, and stands in solidarity with those affected by antisemitism;(2)recommits to combating antisemitism in all forms;(3)calls on elected officials, faith leaders, and civil society leaders to denounce and combat all manifestations of antisemitism;(4)urges the President to—(A)continue the leadership role of the United States in combating antisemitism internationally, including by nominating a qualified Ambassador to Monitor and Combat Antisemitism and engaging intergovernmental organizations to ensure that the anti-discrimination efforts of the organizations include combating antisemitism;(B)advance accurate Holocaust education and counter Holocaust denial and distortion, including by fully implementing the Never Again Education Act (36 U.S.C. 2301 note; Public Law 116–141);(C)ensure the physical security of Jewish institutions and organizations, including by requesting sufficient resources for the Nonprofit Security Grant Program of the Department of Homeland Security to keep at-risk houses of worship, schools, and community centers safe from terrorist attacks and other forms of antisemitic violence; and(D)produce an analysis that accounts for the level and scope of the threat that antisemitism poses to the people of the United States; and(5)urges Federal, State, local, and Tribal law enforcement agencies to fully participate in the data collection process of the Federal Bureau of Investigation in order to improve antisemitic hate crime data collection. 